DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-10 are pending.  This is the first Office Action on the merits.

Information Disclosure Statement
No IDS has been received.  Applicant is reminded of their duty to disclose. 

Election/Restrictions
Applicant’s election of  the species presbyopia as the condition to be treated in the reply filed on March 8, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim.  
Claims 1-9 are examined in light of the species of presbyopia.

Objections to the Specification  
The use of trademarks has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology and the appropriate trademark registration symbol.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma, Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 and US 4906467.     

Glaucostat Technical Sheet (“Glaucostat) discloses an ophthalmic solution that contains aceclidine hydrochloride, benzalkonium chloride, boric acid, sodium borate and water for injection. (See Glaucostat Translation page 1 Quantitative Composition).  The Glaucostat technical sheet describes the Glaucostat commercial product.  In this product the only active agent is aceclidine and benzalkonium chloride is a surfactant.  The Glaucostat sheet does not clearly indicate its date, although there is a “05/00” on page 1.  If this is an indication of the date than this is a printed publication dated May of 2000 that describes a commercial product that has been available earlier than this date.  However, in the US 4906467 there is a reference to Glaucostat and this reference is dated March 6, 1990.  This indicates that this product was on sale or at least publicly known (well enough to be almost synonymous with aceclidine) as early as March 6, 1990, the date of this reference.       
Glaucostat also teaches that Glaucostat (aceclidine) is a parasympathomimetic agent, with marked cholinergic properties and minima antichlolinerestase activity.  (See Glaucostat Translation page 1).  Glaucostat teaches that it is indicated in ocular hypertonia such as chronic glaucoma, apthaic glaucoma, sub-acute and closed-angle glaucoma and child and juvenile glaucoma and pigmentary glaucoma.  (See pages 1-2 of Machine Translation).  While this indicates that it is intended for administration to the eyes of glaucoma patients, Glaucostat does not expressly teach the administration of aceclidine to the eyes of a patient with presbyopia.  These deficiencies are made up with the teachings of Romano.

All of the patients in Romano had glaucoma, but Romano is silent on whether the patients had presbyopia. (See page 2).  Presbyopia is the inability to focus on near objects due to the aging muscles in the eyes, or farsightedness.  Farsightendness is very common in individuals with glaucoma and many individuals suffer from both conditions. 
This is so much the case that Kaufman entitled their lecture, Presbyopia and glaucoma: two diseases, one pathophysiology? (See Abstract and Title).  Indeed presbyopia is the world’s most common affliction. (See Abstract).  Thus at least some of the glaucoma patients in the Romano study had to have presbyopia and were subjects in need thereof a called for in instant claim 1.   

It would have been prima facie obvious for one of ordinary skill in the art to administer Glaucostat as taught by Romano to glaucoma patients also having presbyopia (which would be a glaucoma patient as taught by Kaufman) in order to have a glaucoma treating composition that could reduce intraocular pressure but with the advantage of a smaller effect on accommodation and decrease of the depth of the anterior chamber as taught by Glaucostat as well as having good tolerance by patients as taught by Romano.


Claims 2-9 are rejected under 35 U.S.C. 103 as being unpatentable over Prospectus/Technical Sheet for Glaucostat Josefa Valcarecel GLAUCOSTAT® 2% colirio in view of Romano. Brit. Jr. ophthal. (I 970) 54, 5 10 Double Blind cross-over comparison of aceclidine and pilocarpine in open-angle glaucoma,  Kaufman PL, Lutjen Drecoll E, Croft MA. Presbyopia and glaucoma: two diseases, one pathophysiology? The 2017 Friedenwald Lecture. Invest Ophthalmol Vis Sci. 2019;60:1801–1812. https://doi.org/10.1167/iovs.19-26899 and US 4906467 (3/6/1990) as applied to claim 1 and further in view of Yu et al US 2005/0196370 (9/8/2005).   
The teachings of Glaucostat in view of Romano are described supra.  Glaucostat in view of Romano and Kaufman do not teach a nonionic surfactant and do not teach an amount of aceclidine.  These deficiencies are made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution for treating dry eye that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose, and a nonionic surfactant.  Yu teaches that these excipients make for excellent formulations with several ophthalmic actives. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  
Yu teaches ophthalmic compositions for treating dry eye comprising an oil-in-water emulsion containing a demulcent, which is preferably hydroxypropylmethylcellulose (see [0041]), an oil and a surfactant that can be a nonionic surfactant. (See Yu Abstract, [0041], [0090],[0115], [0016], [0084], claim 4, throughout and [0026]).   Yu teaches a low surfactant to oil ratio that provides stability and performance.  (See [0029], [0024], [0053]).   Yu  teaches that the emulsions may be utilized as therapeutic ophthalmic compositions to deliver therapeutics including antiglaucoma drugs such as timolol maleate-acceclidine (see [0057, 0089 – 0091, 0098, 0115].   Yu teaches viscosity modifying agents as called for in claim 4 such as hydroxypropylmethylcellulose. (See [0142]). 
Yu teaches that while its ophthalmic solution is for preventing dry eye, it is suitable for common ophthalmic actives to be added to it.   
 As stated in paragraph [0046]  


   A nonionic surfactant is called for in instant claim 7.  The aceclidine can be present in an amount of about 0.01 to about 5%. (See [0116]).  About 0.01 to about 5 % w/v  overlaps with the about 0.25 to about 2.5% of claims 2, 5 and 8 and the about 0.75 to about 2.5% w/v of claims 3, 6 and 9.  Yu teaches that aceclidine is an effective therapeutic that treats glaucoma. (See [0114]).   
Yu teaches that its composition are stable, and may be utilized as therapeutic ophthalmic compositions including antiglaucoma drugs such as timolol maleate and acceclidine ((See Abstract and [0046]).  
It would be prima facie obvious for a skilled artisan following the Glaucostat in view of Romano method to add polysorbate 80 to the ophthalmic solution and have the amount of aceclidine be between 0.01 and 5% as taught by Yu in order to have a stable composition that can effectively deliver ophthalmic actives as well as treat glaucoma as taught by Yu.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9844537 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 9844537 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent, a viscosity enhancer and a nonionic surfactant and mannitol.  Claims 1-15 of U.S. Patent No. 9844537 recite a viscosity enhancer, but do not recite a viscosity agent.   This deficiency is made up for with the teachings of Yu et al.

It would be prima facie obvious for a skilled artisan following the method of the claims of U.S. Patent No. 9844537 to use hydroxypropylmethyl cellulose in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.

Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 11, 14-15 of U.S. Patent No. 10,052,313 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 10052313 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent, polysorbate 80, hydroxypropylmethylcellulose and a nonionic surfactant and mannitol.  The claims of U.S. Patent No. 10052313 differ from those of the instant application in that they do not expressly recite a nonionic surfactant or a viscosity agent.  These deficiencies are made up for with the teachings of Yu et al.

It would be prima facie obvious for a skilled artisan following the method of the claims of U.S. Patent No. 10052313 to add viscosity agents in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.
 
Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,617,763 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 10617763 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a cryoprotectant.  The claims of U.S. Patent No. 10617763 differ from those of the instant application in that they do not expressly recite a viscosity agent or a nonionic surfactant.  These deficiencies are made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 
It would be prima facie obvious for a skilled artisan following the method of the claims of U.S. Patent No. 10617763 to add viscosity agents and nonionic surfactant in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.


Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 11,179,327 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 11,179,327 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent, hydroxypropylmethylcellulose, a nonionic surfactant and mannitol.  The claims of U.S. Patent o. 11,179,327 differ from those of the instant application in that they do not expressly recite treatment of presbyopia with a combination of aceclidine and a viscosity agent.  This deficiency is made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, hydroxypropylmethyl cellulose and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 
It would be prima facie obvious for a skilled artisan making the composition of the claims of U.S. Patent No. 11,179,327 to add viscosity agents in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.

Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 8-10 of U.S. Patent No. 9,089,562 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 9,089,562 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine and a cycloplegic agent, hydroxypropylmethylcellulose, a sodium chloride, glycerin and citrate.   The claims of U.S. Patent of 9,089,562 differ from those of the instant application in that they do not expressly recite treatment of presbyopia with a combination of aceclidine and a nonionic surfactant.  This deficiency is made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that its 
It would be prima facie obvious for a skilled artisan making the composition of the claims of U.S. Patent No. 9,089,562 to add non-ionic surfactants in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.

Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,320,709 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 9,320,709  are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine and a cycloplegic agent, a surfactant, and mannitol.   The claims of U.S. Patent of 9,320,709 differ from those of the instant application in that they do not expressly recite treatment of presbyopia with a combination of aceclidine and a nonionic surfactant.  This deficiency is made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that its composition are stable, can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions. (See Abstract).  
9,320,709 to add non-ionic surfactants in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.


Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 and 11 of U.S. Patent No. 9,833,441 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 9,833,441 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine and a cycloplegic agent, hydroxypropylmethylcellulose, a sodium chloride, glycerin and citrate.   The claims of U.S. Patent of 9,833,441 differ from those of the instant application in that they do not expressly recite treatment of presbyopia with a combination of aceclidine and a nonionic surfactant. This deficiency is made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that its composition are stable, can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions. (See Abstract).  
9,833,441 to add non-ionic surfactants in order to have a stable composition that can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions as taught by Yu.

Claims 1-9 are rejected on the basis of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,179,328 in view of Yu et al US 2005/0196370 (9/8/2005).   
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a nonionic surfactant and a viscosity agent. 
The claims of U.S. Patent No. 11,179,328 are directed to a method of treating presbyopia comprising administering to a subject in need thereof an ophthalmological composition comprising aceclidine as the only active agent and a viscosity agent.  The claims of U.S. Patent of 11,179,328 differ from those of the instant application in that they do not expressly recite treatment of presbyopia with a combination of aceclidine and a nonionic surfactant. This deficiency is made up for with the teachings of Yu et al.
Yu et al. (Yu) discloses an ophthalmic solution that comprises aceclidine, mannitol, and a nonionic surfactant. (See Yu [0040], [0090],[0114], [0084], claim 4 and [0026]).  Yu teaches that its composition is stable, can treat dry eye and have sufficient anti-microbial activity that they can also be used as contact lens disinfecting solutions. (See Abstract).  
It would be prima facie obvious for a skilled artisan making the composition of the claims of U.S. Patent No. 11,179,328 to add non-ionic surfactants in order to have a stable composition that can treat 

Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619